Citation Nr: 0207909	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2001, the Board remanded this matter for further 
development.  Such development has been accomplished and this 
case is now returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The RO has provided notice to the veteran and assisted 
him in the development of his claim, thereby satisfying the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000.

2.  The veteran's current skin disorder is not shown to have 
had its onset in service and in light of such diagnoses as 
irritant dermatitis is it not an undiagnosed illness.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.317 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records verify that the veteran served in 
Saudi Arabia from August 1990 to March 1991.  These records 
reflect that he participated in the defense of Saudi Arabia 
and the liberation and defense of Kuwait.

The report of an April 1985 reserve enlistment examination 
reveals normal skin, aside from a 1-inch nevus on the right 
medial thigh.  Available service medical records show that 
the veteran was seen in mid-September 1990 at the 47th Field 
Hospital ODS for a complaint of a rash on his left upper 
forearm of three to four days duration.  The assessment was 
prickly heat.  The veteran was seen on subsequent occasions 
for other medical compalitns, with no additional entries 
regarding any skin rash.  A service separation examination 
report is not in the file; however, there is the report of an 
examination performed in May 1994 for ROTC purposes.  At that 
time the veteran's skin was normal and, in a medical history 
questionnaire, he denied having or having had skin diseases.  

The report of a February 1999 VA Persian Gulf physical 
examination reveals a history of the veteran having received 
immunizations prior to deployment to the Persian Gulf, with 
no reactions to them.  He also gave a history of receiving 
some more shots while stationed there and of taking nerve gas 
pills which he claimed to have stopped taking when they gave 
him headaches.  This was the only reaction claimed to have 
been caused by the medications.  The veteran gave a history 
of having developed a rash on the dorsal aspect of his upper 
extremities and around the nipple area about six months after 
he arrived in the Persian Gulf.  He described the rash as 
itchy, reddish and lasting about two to three weeks.  He went 
to the doctor at the time and was given steroid cream.  He 
claimed that the rash at times was so itchy that scratching 
irritated it to the point where it blistered and became 
moist.  He indicated that the steroid cream usually helped.  

On current examination, his skin was noted to be normal in 
turgor and elasticity for his age.  Examination of the 
forearms revealed "few slight pinkish rash" on the dorsal 
aspect of the right forearm, and "a few" on the left 
forearm.  There was no rash around the nipple area of this 
exam.  A handwritten notation, which appears to be an 
addendum to the February 1999 Persian Gulf examination, 
reflects diagnoses that include skin rash, dorsal aspect of 
upper extremities and nipple areas, etiology unclear.  It was 
noted that the veteran had been a "no show' for a 
dermatology examination.  

The report of a May 1999 VA general medical examination 
reflects a history taken from the veteran of exposure to 
various smoke, oil and diesel fumes, burning feces and insect 
repellent, while in the Persian Gulf.  He also gave a history 
of having received anthrax vaccine and pyridostigmine tablets 
and vaccinations during active service.  The veteran gave a 
history of having been treated at a clinic in January 1990 
for an erythematous and itchy rash at the nipple area and 
right hand.  The rash was said to come and go, and he claimed 
to have received treatment for it at a clinic in Saudi 
Arabia.  He claimed to have never had this rash before the 
Gulf conflict.  On examination, the examiner could see no 
erythematous rash, but noted localized scaling and dryness of 
the right hand and proximal areas of the right forearm.  The 
diagnosis was dyshidrosis, right hand and right forearm, 
proximal third.  

A May 1999 VA skin diseases examination report reveals 
findings of localized dryness with scaling at the right 
second metacarpophalangeal joints and the third proximal 
interphalangeal joints as well as the proximal 
interphalangeal joints of the right hand and the proximal 
third of the right forearm.  There were no findings of 
ulceration, exfoliation, crusting or of systemic 
manifestations.  The diagnosis was dyshidrosis of the right 
hand and right proximal third of the forearm.  The onset of 
this disease was said to have begun around January 1990, with 
intermittent symptoms ever since.  The subjective complaints 
were of pruritus but no pain.  

At a hearing before a hearing officer at the RO held in 
November 1999, the veteran testified that besides the 
September 1990 treatment, he also received treatment for a 
skin disorder in January and February 1991, while stationed 
in Southwest Asia.  He indicated that medical records from 
his Desert Storm service between December 1990 and March 1991 
might not be associated with the claims file.  The veteran 
also testified that he was diagnosed with chronic dermatitis 
by a Dr. "Bills" a VA physician at the Audie Murphy Clinic 
in San Antonio, Texas.  He also described being prescribed 
medication for this condition by his primary physician, Dr. 
"Alwright."  Transcript.  

VA treatment notes from Frank M. Tejeda VA Outpatient Clinic 
reveal that in July 1999, the veteran was seen at the primary 
care clinic and was noted to have small papules scattered 
over his forearms.  The assessment was chronic dermatitis.  
He was scheduled to undergo a dermatology consultation within 
the same month, but had to reschedule.  On November 5, 1999, 
he was seen at the dermatology clinic and was noted to have a 
history of chronic dermatitis since 1991, that was treated 
with flucinonide cream which resolved the eruptions.  On 
evaluation, his arms appeared clear and the assessment was 
irritant dermatitis, controlled.  He is shown to have 
continued treatment for chronic dermatitis controlled by 
medication and was seen by Dr. Auricht in February 2000, at 
which time his skin was clearing and he had a rash over the 
abdominal area.  The assessment was chronic dermatitis.  In 
September 2000 he sought a medication refill for his 
dermatitis.  These records are noted to have been obtained 
through the Audie Murphy VH, division, Frank M. Tejeda 
Clinic.  

The report of a September 2001 VA dermatology examination 
reflects that the claims file was reviewed.  During this 
examination the veteran gave a history of having been exposed 
to noxious substances and to various explosions while in the 
Persian Gulf.  He reported that in January 1990, while 
stationed in the Persian Gulf, he developed a skin rash, 
mostly on his right forearm down to the hand and on the chest 
wall.  He stated that he saw a doctor who prescribed topical 
cream which helped the itchiness.  Since then, the rash was 
reported to recur about once a week on the right forearm and 
chest wall.  He said he treated it with Neosporin and 
hydrocortisone cream, which did not help much.  He gave a 
history of being treated at the Audie Murphy dermatology 
clinic in November 1999 and follow-up at the Frank M. Tejeda 
Clinic with Dr. Auricht in early "1990" (apparently a 
typographical error), who referred him to dermatology.  A 
history of exposure to various chemicals and diesel fuel 
during Desert Storm was given, with veteran indicating that 
he had had no reaction.  He had had no further contact with 
those chemicals or diesel fuel, but had handled chemicals in 
medical supply.  He stated that the rash had started out as a 
patch of reddish rash on the forearm and chest wall.  The 
last breakout was the week before the examination, and it 
lasted about 2 to 3 days after applying medication.  

The examiner reviewed the claims file, noting the diagnosis 
of dyshidrosis on the right hand and right forearm, proximal 
third, during the May 1999 VA examination, and the February 
1999 Persian Gulf examination that showed complaints of a 
skin rash on the dorsal aspect of the arm and anterior chest 
wall.  The examiner further noted the July 1999 dermatology 
referral with a diagnosis of chronic dermatitis, along with 
the November 1999 dermatologist's diagnosis of irritant 
dermatitis.  Additionally, the veteran's 1994 ROTC 
examination report was noted to contain his denial of any 
skin disorder.

The September 2001 examiner commented on the onset of the 
veteran's skin disorder, indicating the January 1990 date 
given by the veteran as the date of onset.  The disease was 
described as intermittent, with symptoms that included 
pruritus, but no pain.  It was currently treated with topical 
gel without side effects.  On current examination there was 
no evidence of erythematous rash, no ulceration, exfoliation 
or crusting and no systemic or nervous manifestations.  The 
diagnosis was irritant dermatitis, not present on this 
examination.  The examiner commented that the "rating 
board" wanted to know whether it is as likely as not that 
the present skin condition is related to the condition in 
service.  The examiner answered that "it is as likely as not 
related to service while in the Persian Gulf, for the main 
reason that in 1994, [the veteran] denied having a skin 
condition at that time.  Also the description of the skin 
eruption while in the service is different from the 
description of the skin rash eruption after discharge."  

Also in September 2001, the veteran underwent a VA 
neurological examination, which reflects a brief notation of 
a history of skin rashes.  


Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. (4) A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. (5) A disability referred to in 
this section shall be considered service- connected for 
purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
U.S.C.A. § 1117(a) (West 1991); 38 C.F.R. § 3.317 (2001).

A claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  See Neumann v. West, 14 Vet. App. 12, 
22-23 (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA also has issued final rules to amend adjudication 
regulations in order to implement the provisions of the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
VA has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.  In 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The veteran was provided the 
required notice and information for completing his claims and 
establishing service connection in various letters, rating 
decision, and statement and supplemental statement of the 
case.  The RO has also addressed the veteran's claim in light 
of the new regulations, in a May 2001 letter.  

The RO has assisted the veteran in obtaining evidence, and 
afforded him VA examinations and the opportunity to testify 
at a hearing and submit evidence and argument, and he has 
done so.  There is no indication that there are additional 
available records pertinent to the claims that have not been 
requested or obtained.  Although the veteran has asked that 
the report of a November 5, 1999 examination by Dr. Beals be 
obtained, the report of that date is already in the claims 
file.  All other pertinent VA records also have been 
obtained.  There is no indication that there are additional 
available records pertinent to the claims that have not been 
requested or obtained.  Thus, the RO has satisfied the notice 
and duty to assist requirements and the veteran will not be 
prejudiced by the Board deciding the merits of his claims 
without remanding the case to the RO for consideration under 
the new legislation. See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49,747 (1992).

As an initial matter, the Board notes that the evidence shows 
the veteran had active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  He contends that his current skin disease had its onset 
in January 1990, which would have been prior to his 
deployment to the Southwest Asia Theater of Operations.   

The only skin problem documented during the veteran's active 
service was the lone September 1990 record noting treatment 
for a complaints assessed as "prickly heat."  Thereafter, 
there is no medical evidence of any skin disorder between 
1990 and 1999.  Of significance is the veteran's May 1994 
ROTC examination report showing that his skin was normal and 
that, in a medical history questionnaire, he denied having or 
having had skin diseases.

Although there have been subsequent diagnoses of post-service 
skin problems, the earliest evidence was the February 1999 
Persian Gulf examination, several years after service, at 
which time a rash of "unclear" etiology was diagnosed.  
Although the veteran was scheduled to be seen by a 
dermatologist, he did not report.  However, in May 1999 he 
underwent VA general medical and skin disease examinations, 
both of which resulted in diagnoses of dyshidrosis, which is 
a known medical condition.  Although the onset was noted as 
around January 1990 that appears to be based on history given 
by the veteran and is several months before he went to the 
Persian Gulf.   

In July 1999, when the veteran was seen at a VA clinic, the 
assessment was "chronic" dermatitis.  When Dr. Beals saw 
him at the dermatology clinic on November 5, 1999, the 
assessment was irritant dermatitis, although the disorder 
apparently was not active at that time.  
 
The May 1999 and September 2001 VA dermatology examiners 
dated the onset date of veteran's dermatitis to be January 
1990, again apparently based on history given by the veteran, 
not on a review of the medical records in the claims file.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
claims folder shows a skin complaint only in September 1990, 
at which time a few days history of the problem was noted.  
Thus the evidence does not support a finding that chronic 
dermatitis began in January 1990.  Furthermore, as the 
symptoms have been attributed to known clinical diagnoses, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  See Neumann v. West, 14 Vet. App. at 23.

The most probative evidence comes from the VA examination of 
September 2001, which included a claims file review.  The 
examiner also noted the veteran's stated history of 
environmental exposures while in the Persian Gulf and the in-
service vaccinations he received, along with handling of 
chemicals for medical supply.  The report also notes the 
history given by the veteran regarding skin problems.  
Following the examination, the examiner, in answering a 
question regarding the etiology of the veteran's skin 
disorder, stated that it was "as likely as not related to 
service."  However, that statement appears to be a mistake.  
The examiner went on to base his opinion on the fact that the 
veteran had not given a history of skin disease at the time 
of the May 1994 ROTC examination and the fact that the single 
documented episode of a skin problem in service was prickly 
heat and not the same condition as the currently diagnosed 
dermatitis.  These observations clearly support a finding 
that the examiner inadvertently omitted a "not" from his 
opinion and meant to write that the veteran's current 
dermatitis is not as likely as not related to active service.  

The Board finds that the veteran's skin problems have been 
attributed to known clinical diagnoses and that preponderance 
of the competent and probative evidence is against the claim.  
Thus, service connection is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.317 (2001).


ORDER

Service connection for a skin disorder, including as a 
chronic disability resulting from an undiagnosed illness, is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

